DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the recitation of “A switchable (Inter-Integrate Circuit Sound) I2S interface, comprising:  
a switchable FIFO memory connected to the multiplexer and configured to receive a switching signal, and the switchable FIFO memory comprises a transmission control circuit and a receiving control circuit, wherein according to the switching signal the switchable FIFO memory selectively turns on at least one of the transmission control circuit to transmit an audio output signal, and the receiving control circuit to receive an audio input signal; and
a switchable shift register connected to the switchable FIFO memory and the multiplexer, the switchable shift register is configured to receive and temporarily store the audio output signal and to transmit the audio input signal to the switchable FIFO memory;” in combination with the rest of the claim is not taught by the prior art on record. Furthermore, the Remarks filed 11/05/2021 (pages 6-7), demonstrates that the Kang reference does not teach the three operational modes in lieu of the amended claims. Similar limitations 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references indicate the current state of the art: US 10714072 B1, US 9142207 B2, US 10152960 B2, and US 9955250 B2.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.B./
Examiner
Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184